DETAILED ACTION
The current office action is in response to the communication filed on 3/24/21.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 3/24/21 are considered by the Examiner.

Claim Objections
Claims 7, 12 and 16-20 are objected to because of the following informalities:
The limitation “…wherein the at least one of: an origination location, a plurality of locations along a pathway, and a terminating location…” in claim 7, lines 1-2, should be “…wherein the at least one of: [[an]] the origination location, [[a]] the plurality of locations along a pathway, and [[a]] the  terminal location…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…wherein the computing device executes the application.” in claim 12, lines 1-2, should be “…wherein [[the]] a computing device executes the application.” (emphasis 
The limitation “…identify the plurality of permitted content elements based on the association between the secured identifier and the at least one public identifier…” in claim 16, lines 12-13, should be “…identify the plurality of permitted content elements based on [[the]] an association between [[the]] a secured identifier and [[the]] at least one public identifier…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,738. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose identifying permissible content elements based on spend history, activating at least one permissible content element, generating a plurality of deployment criteria associated with the at least one permitted content element based on respective locations for respective entities, receiving mapping metadata corresponding to an application, determining whether the plurality of deployment criteria are satisfied for the at least one permitted content element and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gebb et al. US 2012/0226530. Discloses monitoring spend data associated with a transaction account of a beneficiary and providing a reward to the beneficiary based on comparing the spend data to a set of criteria.
Del Favero et al. US 2009/0037264. Discloses obtaining consumer's financial data, identifying coupons using the consumer's financial data and providing the identified coupons to the consumer.
Pliha. US 7,580,856. Discloses distributing, tracking and redeeming product incentives by analyzing and matching qualifying criteria and customer's financial data.
Comerford et al. US 2006/0122921. Discloses determining whether to send an offer to a customer of a financial institution based on a location of the customer and an account status of the customer.
Carlson et al. US 2009/0327151. Discloses providing targeted offers to a consumer based on payment data and geographic location of the consumer.
Duerr. US 2018/0247330. Discloses determining and providing coupons associated with merchants based on location of user device and purchase history of the user.
Loomis. US 2018/0285920. Discloses determining and providing offers redeemable at merchant locations based on current location of user device and prior transaction history of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
July 21, 2021